The opinion of the court was delivered by
BueCH, J.:
The action was one by the depositors in a bank, to recover from the receiver the amounts of their deposits, as trust funds. The plaintiffs prevailed, and the defendant appeals.
' On January 18, 1921, the bank was hopelessly insolvent, and a draft for $52,000, drawn by the county treasurer against his account in the bank, went to protest. On the next day the bank continued to do business, and accepted the deposits sued for. Its conduct amounted to a fraud on the depositors. (20 A. L. R., 1206, annotation; 7 C. J. 730; 3 R. C. L. 557.) The proof was that the assets which came into the hands of the receiver were augmented by the full amounts of the deposits. That being true, the plaintiffs were entitled to recover the deposits, as trust funds. (Secrest v. Ladd, Receiver, ante p. 23, 209 Pac. 824.)
The judgment of the district court is affirmed.